      Case 1:19-cr-00606-SHS Document 34 Filed 07/01/20 Page 1 of 1




                                               July 1, 2020

BY ECF                                                     MEMO ENDORSED

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:   United States v. Delowar Hossain
             19 Cr. 606 (SHS)

Dear Judge Stein:

       We write with respect to the Court’s Order dated July 1, 2020
concerning Delowar Hossain’s bail hearing. ECF No. 32. To ensure Mr.
Hossain is able to join the remote proceedings by teleconference, the defense
respectfully requests that the Court adjourn Mr. Hossain’s bail hearing to July
13 or July 15, 2020. The defense understands that the government is also
available on those dates.

                                               Respectfully Submitted,

                                                      /s/
                                               Amy Gallicchio
                                               Andrew J. Dalack
                                               Assistant Federal Defenders
                                               (212) 417-8728/8768

Cc:    Government Counsel           The bail hearing will be held by teleconference on
                                    Monday, July 13, 2020, at 12:00 p.m. The defendant will
                                    appear by telephone from the MCC.

                                    Dated: New York, New York
                                           July 1, 2020
